   Case 2:12-cv-04791 Document 73 Filed 09/04/19 Page 1 of 4 PageID #: 1439



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON


IN RE ETHICON, INC., PELVIC REPAIR
SYSTEM     PRODUCTS      LIABILITY
LITIGATION                                              Master File No. 2:12-MD-02327
                                                                  MDL 2327

THIS DOCUMENT RELATES TO:
                                                            JOSEPH R. GOODWIN
Barbara Smith, et al. v. Ethicon, Inc. et al.               U.S. DISTRICT JUDGE
Case No. 2:12-cv-04791




  MOTION AND MEMORANDUM OF LAW IN SUPPORT OF ETHICON’S MOTION
      TO EXCLUDE CASE SPECIFIC OPINIONS OF DR. DANIEL ELLIOTT

        Defendants Ethicon, Inc. and Johnson & Johnson, Inc. (collectively “Ethicon”) file this

Reply in Support of Ethicon’s Motion to Exclude Case Specific Opinions of Dr. Daniel Elliott

(“Dr. Elliott”).

        I.         Ethicon’s Motion Should Not be Denied for Failing to Seek Leave.

        Plaintiffs argued in their opposition that Ethicon’s Daubert motion should be stricken for

failure to request leave to file the motion, a perceived violation of PTO 328.           Plaintiffs

previously raised this exact argument in ECF No. 65. Ethicon previously filed an opposition to

that motion (ECF No. 70) and hereby fully incorporate all of their arguments herewith.

        II.        Ethicon’s Arguments Regarding General Causation are Properly Asserted.

        Plaintiffs’ case specific expert report included opinions of Dr. Elliott that can be

described as general causation opinions. Despite including these opinions as part of their case

specific opinion, Plaintiff argues in their opposition (ECF No 71) that Ethicon can only attack

those opinions in the general MDL. (ECF No. 71 at 2-4). Plaintiffs’ argument that general
   Case 2:12-cv-04791 Document 73 Filed 09/04/19 Page 2 of 4 PageID #: 1440



causation opinions included in case specific opinion, cannot be subject to Daubert motions

unless filed in the general MDL, is illogical.

       Ethicon indicated in its Daubert motion that it would file, in the main MDL docket, a

separate motion to exclude Dr. Elliott’s general opinions (“General Motion”), which it did.

Nevertheless, Ethicon argued that to the extent Dr. Elliott’s case-specific opinions were the same

as the general opinions excluded by this Court in a prior Wave, then they should be excluded

here. It would be illogical for Plaintiffs to be permitted to include general causation opinions in

a case specific opinion, but not allow Defendants to mention that the included general causation

opinions should be excluded.

       III.    Ethicon Does Not Dispute the Applicable State Law.

       Ethicon does not dispute that Oregon law applies to this case. In its Daubert Motion

(ECF No. 64), Ethicon inadvertently cited a Washington case on one occasion for the general

and benign proposition that a product manufacturer can be liable for failing to provide adequate

warnings if a plaintiff is harmed by product. This inadvertent citation of a Washington case did

not cause any harm to plaintiff, as Ethicon could have cited an Oregon case for the same legal

concept. See Benjamin v. Wal-Mart Stores, Inc., 61 P. 3d 257 (Ore. App. 2002); Glover v. BIC

Corp, 6 F3d 1318 (9th Cir. 1993) (applying Oregon law); Barry v. Don Hall Labs., 642 P.2d 685

(Ore. Ct. App. 1982); Harris v. Northwest Natural Gas Co., 284 Or 571 (1978); McEwen v.

Ortho Pharmaceutical Co., 270 Or 375, 385-87 (1974); Anderson v. Klix Chemical, 256 Or 199,

203 (1973). Any argument by Plaintiff regarding this error should be disregarded.



                                         CONCLUSION

         For the reasons stated above, this Court should limit or exclude Dr. Elliott’s case-
  Case 2:12-cv-04791 Document 73 Filed 09/04/19 Page 3 of 4 PageID #: 1441



specific opinions as set forth herein.




                                         Respectfully submitted,

                                         /s/ William M. Gage
                                         William M. Gage (MS Bar #8691)
                                         Butler Snow LLP
                                         1020 Highland Colony Parkway
                                         Suite 1400 (39157)
                                         P.O. Box 6010
                                         Ridgeland, MS 39158-6010
                                         (601) 985-4561
                                         william.gage@butlersnow.com

                                         /s/ Susan M. Robinson
                                         Susan M. Robinson (W. Va. Bar #5169)
                                         Thomas Combs & Spann PLLC
                                         300 Summers Street
                                         Suite 1380 (25301)
                                         P.O. Box 3824
                                         Charleston, WV 24338
                                         (304) 414-1800
                                         srobinson@tcspllc.com


                                         COUNSEL FOR DEFENDANTS
                                         ETHICON, INC. AND JOHNSON & JOHNSON
    Case 2:12-cv-04791 Document 73 Filed 09/04/19 Page 4 of 4 PageID #: 1442



                                 CERTIFICATE OF SERVICE

        I certify that on this date I electronically filed this document with the clerk of the court

using the CM/ECF system, which will send notification of this filing to CM/ECF participants

registered to receive service in this MDL.

                                              /s/ William M. Gage
                                              William M. Gage
49146435.v1
